Citation Nr: 1137501	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for service-connected left Achilles tendonitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
The Veteran was afforded a Travel Board hearing in June 2011.  A transcript has been associated with her claims folder.  

The Board observes that at her June 2011 hearing the Veteran raised a claim for service connection for a knee disability secondary to her service-connected left Achilles and ankle problem.  As such, the issue was raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

During the pendency of the appeal, the Veteran raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, the TDIU is part and parcel of the increased rating claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

By way of background, the Veteran had a left Achilles tendon tear repaired in September 1998.  

The Veteran was most recently afforded a VA examination for her left Achilles tendon in March 2009.  Her claims folder was not available at that time.  Her medical history was reviewed, and included Achilles tendon debulking in 1997, and open repair of a ruptured Achilles tendon in 1998.  There was no deformity, giving way, instability, weakness or incoordination.  There was, however, pain, stiffness, and decreased speed of joint motion.  There were repeated effusions.  There were no episodes of dislocation or subluxation, locking, or symptoms of inflammation.  Joint motion, however, was affected.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran could stand more than an hour, but fewer than three hours.  The Veteran was only able to walk one to three miles.  No assistive devices were used.  Although a weight bearing joint was affected, gait was normal.  The left ankle joint was characterized by weakness and associated with a tight Achilles tendon.  The range of motion revealed pain with active motion, left dorsiflexion from 0 to 10 degrees, left plantar flexion from 0 to 45 degrees, with no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions.  The Veteran reported having been laid off and unemployed for the previous one to two years.  The diagnosis was of loss of motion of the left ankle associated with Achilles tendonitis.  Daily activities such as chores, shopping, and recreation were mildly affected, whereas exercise was severely affected and participation in sports prevented due in part to the left Achilles tendonitis.  

In January 2010, the Veteran wrote that she experienced problems standing, walking, and sitting relative to her left Achilles tendon, and that she experienced spasms pain and discomfort involving her left ankle, heel and arch.  She indicated that her problems affected her ability to work in the operating room, because work required standing and lifting.  She indicated that she experienced problems standing, walking, and sitting.  She also reported associated pain and discomfort.

In May 2011, the Veteran wrote that her left Achilles tendon was getting worse.  She specifically described that she was having difficulties walking, and that her range of motion and weight bearing were reduced.  

At her June 2011 Travel Board hearing the Veteran indicated that since her most recent VA examination in March 2009 she was experiencing difficulty walking, especially in the mornings.  She explained that her left heel felt as if it was bruised, as if a baseball bat had hit it, and indicated that because of the pain it was difficult to put weight on it.  She described that her left ankle pain caused her to feel unbalanced, and her left ankle was otherwise swollen and limited her range of motion.  The Veteran believed that her ankle caused "marked" limited motion, as she had both weakness and pain.  She described difficulty bending down and standing for long periods of time, which interfered with her work as an operating room nurse.  The Veteran indicated that after her Achilles was "shredded like spaghetti" in the 1998 operation, and surgeons pulled her tendon under her heel, which caused her current problems.  

The Board observes that the Veteran worked as a licensed registered nurse, and thus, her opinions regarding medical matters carry weight beyond that of a mere lay person, and will be considered as such by the Board.  In light of the above, the Veteran's symptomatology has worsened, and remand is necessary for another VA examination to assess the current nature and severity of her left Achilles tendonitis.  See e.g. Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  In addition, the Board notes that the examiner should review the claims folder.  

TDIU

In a VA treatment record from 2009, the Veteran explained that she had not worked for several years.  In other correspondence with VA the Veteran indicated her belief that she was no longer able to find employment as an operating nurse due to her inability to stand, walk and bend, which she associated with her service-connected left Achilles tendonitis disability.  Other medical records, however, show that the Veteran had her nursing license revoked in 2007.  

Nevertheless, the Veteran has indicated her belief that she is unable to work because of her service-connected left Achilles tendonitis disability.  The question of entitlement to a TDIU is raised by the record.  Although this issue is part of the increased rating issue, it has not been considered by the RO, and the Veteran has not been advised of the regulatory requirements for this benefit.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, the referred issue of service connection for knee disability could have a bearing on the TDIU issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  Then, schedule the Veteran for a VA examination for the purposes of clarifying the severity of her service- connected left Achilles tendonitis disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and the results of any diagnostic testing deemed necessary, the examiner should specifically delineate all symptomatology associated with her service-connected left Achilles disability, including any loss of motion or instability.  The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any painful movement, weakened movement, excess fatigability, or incoordination.  A complete rationale for any opinions expressed should be given.

3.  After conducting any additional development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  In addition, develop and consider the TDIU issue.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


